 METROPOLITAN EDISON CO. 107Metropolitan Edison Company and Electrical Work-ers System Council U-9, Local 563, AFLŒCIO. Case 4ŒCAŒ21398Œ1 November 26, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On January 26, 1995, Administrative Law Judge Ber-nard Ries issued the attached decision.  The Respondent filed exceptions and a supporting brief. The General Counsel filed a brief in support of the judge™s decision and an answering brief.  The Charging Party filed a brief in opposition to the exceptions.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, as modified below, and to adopt the recommended Order, as modified. This case raises an issue concerning the extent of the Respondent™s obligation to disclose relevant, but assert-edly confidential, information requested by the Union in order to carry out its duties as a collective-bargaining representative. The judge found that the Respondent vio-lated Section 8(a)(5) of the Act by refusing the Union™s request for the names of two informants who provided information to the Respondent that ultimately led to the discharge of employee Ned Eppinger.  We agree with the judge that the Respondent violated Section 8(a)(5), but only for the following reasons. Ned Eppinger was an employee of the Respondent and served as chairman of the Union™s safety committee.  On December 11, 1992, the Respondent received a tip from one informant (ﬁJohn Doe Iﬂ) that another informant (ﬁJohn Doe IIﬂ) had alleged that Eppinger was stealing food from the plant cafeteria.  The Respondent placed Eppinger under surveillance.  It subsequently discharged him after confirming the substance of the informants™ tip.  The Union grieved Eppinger™s discharge.  In processing the grievance, the Union requested the real names of both John Does.  The Respondent refused the request on grounds of confidentiality, claiming that the information ﬁcould only result in retaliation, coercion and intimida-tion of individuals who have been willing to come for-ward.ﬂ  The Respondent provided other requested infor-mation relevant to Eppinger™s grievance, but did not of-fer any alternatives to satisfy the Union™s request for the informants™ names. The judge found that the informants™ names were rele-vant and necessary to the Union™s processing of Ep-pinger™s grievance.  He further found that the Respon-dent had failed to prove a sufficient confidentiality de-fense to justify declining to provide the informants™ names under the balancing-of-interests test set forth in Detroit Edison Co. v. NLRB, 440 U.S. 301 (1979).  In this regard, the judge reasoned that the asserted confiden-tiality interest here was distinguishable from the confi-dentiality interest at issue in Pennsylvania Power, 301 NLRB 1104 (1991).  The Board there found that the re-spondent employer (as here, an operator of a nuclear power generating plant) proved a legitimate and substan-tial confidentiality defense justifying its refusal to pro-vide the names of informants who provided information about suspected employee drug use.  The judge found that the serious public and employee safety considera-tions involved in Pennsylvania Power were not involved in this case, which involves theft rather than drug use.  Accordingly, the judge found that the Respondent vio-lated Section 8(a)(5) by failing to provide the Union with the names of the informants. We agree with the judge that the identities of the in-formants were relevant and necessary for processing Ep-pinger™s grievance.1  However, we do not agree with the judge that a confidentiality claim is not legitimate or sub-stantial when it involves informants about workplace theft rather than drug use or other conduct impacting public or employee safety.  Nevertheless, assuming that the Respondent has asserted a legitimate and substantial confidentiality interest here, we find that the confidenti-ality interest was not so substantial as to justify the Re-spondent™s blanket refusal to provide any information in response to the request for informants™ names.  In the circumstances here, we find that the Respondent had an obligation to come forward with some offer to accom-modate both its concerns and the Union™s legitimate needs for relevant information.  In this regard, it has long been established that an employer has the burden of seeking to accommodate the union™s request for relevant information consistent with other interests rightfully to be protected.  An employer is not relieved of its obligation to turn over relevant information sim-ply by invoking concerns about confidentiality, but must offer to accommodate both its concerns and its bargaining obligations, as is often done by making an offer to release information conditionally or by placing restrictions on the use of that information.  [Citations omitted.] U.S. Testing Co. v. NLRB, 160 F.3d 14, 20Œ21 (D.C. Cir. 1998).  The ﬁrationale for this placement of the burden de-rives from the interest in allowing the parties to work out through an informal process how their corresponding duties and responsibilities can be met.ﬂ  Id. at 20.                                                            1 In affirming the judge™s finding that the requested information was relevant to the Union™s representative duties, we rely solely on evi-dence that the Union had reason to believe that the Respondent selec-tively targeted Eppinger for investigation because of his protected union activities. 330 NLRB No. 21  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108Here, the Respondent made no effort to bargain to ac-
commodate the Union™s interest in seeking relevant in-
formation.  Instead, it flatly rejected the request for the 
informants™ names.  It there
by violated Section 8(a)(5). 
Our dissenting colleague contends that the finding of a 
violation here conflicts with the Board™s reasoning in 

Pennsylvania Power, 
supra
, and Mobil Oil Corp.
, 303 
NLRB 780 (1991).  We disagree.  In both of those cases, 

the unions requested the names and addresses of infor-
mants while pursuing grievances of discipline imposed 
as the result of drug-testing.  The employers had relied 
on the informants™ reports as the ﬁreasonable causeﬂ for 
mandating the drug tests.  The Board held that the em-
ployers did not violate Section 8(a)(5) by refusing to 
provide the names and addresses of informants, but they 
did violate Section 8(a)(5) by failing to provide any in-
formation in response to the unions™ legitimate need.  In 
each instance, the Board direct
ed the employer to provide 
a summary of the statements 
provided by the informants. 
Initially, it is important to emphasize that neither of the 
cases cited by the dissent support our colleague™s posi-
tion that there should be a blanket exemption from bar-
gaining about the disclosure of the names and addresses 
of informants.  The dissent™s position conflicts directly 
with the 
Detroit Edison
 case-by-case balancing test that 
the Board applied in 
Pennsylvania Power
 and 
Mobil Oil
.  After balancing the respective interests, the Board found 

that 
the particular circumstances
 of those two cases war-
ranted giving ﬁunusually great weightﬂ
2 to the employ-
ers™ interests in protecting the identities of the infor-

mants.  The Board expressed specific concern that its 
implementation of national labor policy not conflict ei-
ther with employer efforts to control possible drug-
related impairment of employee job performance or with 
a national policy seeking to curb drug use in the work-
place and in society at large.  In neither case did the 
Board create a blanket exemp
tion from bargaining over 
an accommodation. 
As we have found above, an employer can assert a le-
gitimate and substantial confidentiality interest in pro-
tecting the identities of inform
ants about workplace theft.  
This does not mean that the interest asserted automati-

cally carries the same ﬁunusually great weightﬂ as the 
interest asserted in 
Pennsylvania Power
 and Mobil Oil
. ﬁThe confidentiality interest of the employer . . . is not 

fixed; it may vary with the nature of the industry or the 
circumstances of a particular case.ﬂ  
Resorts Interna-
tional v. NLRB
, 966 F.2d 1553, 1556 (3d Cir. 1993).  In 
our view, concerns about pe
tty cafeteria theft, which 
poses no apparent threat to employee or public safety, do 
not carry the same ﬁunusually great weightﬂ as the inter-
ests that were found to be present in 
Pennsylvania Power
 and Mobil Oil
.  This does not mean that an employer 
must countenance this or any other kind of criminal ac-
                                                          
                                                           
2 Pennsylvania Power
, 301 NLRB at 1107. 
tivity on its premises, but it does mean that the Board 
may insist on greater accommodation of employee rights 
and the collective-bargaining 
process when balancing the 
employer™s interests against the union™s legitimate inter-
ests in obtaining the requested information. 
Here, unlike the unions in either 
Pennsylvania Power
 or Mobil Oil
, the Union has a specific concern about dis-
crimination against a union steward.  The dissent cor-
rectly states that the Unio
n already knows what the in-
formants said, and what the investigation triggered by 
those statements revealed, but there remains a question 
about why
 they said anything.  Were they acting pursuant 
to a genuine concern (whether theirs or the Respon-

dent™s) about criminal activity or, as the Union had cause 
to suspect, were they on the lo
okout for any incident that 
might give the Respondent cause to rid itself of a union 

steward?  In this regard, the Union™s legitimate represen-
tational interests implicate both contractual
3 and national 
labor policy concerns about antiunion discrimination.  

Thus, the record indicates that the Union has a legitimate 

and substantial need for the requested information. 
There remains the Respondent™s expressed concern 
that disclosure of informants™ names would expose them 
to harassment or physical retaliation.  Like our dissenting 
colleague, we find acts of physical violence committed in 
professed support of either party in a labor dispute to be 
inexcusable.  Further, we would be naïve to deny any 
latent possibility of retaliation against informants whose 
information leads to an investigation and discharge of an 
employee, whether for petty theft or other conduct.  But 
this case presents no more than just thatŠa possibility.  
There is nothing in this record to indicate a likelihood or 
real risk of retaliation or viol
ence.  There is no evidence 
of past violence and no reason to believe that the Union 
sought the informants™ names in order to harass or physi-
cally retaliate against them.
4  Thus, any possibility of 
retaliation is purely speculative in this case.
5  3 Art. 2.2 of the parties™ collective-bargaining agreement provides 
that the Respondent and its agents will not discriminate in any manner 
whatsoever against any member of 
the Union because of membership 
and activity in the Union. 
4 As set forth by the judge, Union President O™Donnell testified that 
the Union was concerned that Eppinge
r had been singled out for being 
a staunch safety man and union officer
, that it wanted to question the 
informants about whether Eppinger ha
d been singled out because of his 
safety and union activities, and that it
 wanted to ﬁclear people™s namesﬂ 
and ﬁget to who the informants were
, and get back to work and work 
safely, instead of worrying about who the informants were.ﬂ  The judge 
did not find, nor do we, anything in this testimony that indicates an 
intention by the Union to harass 
or otherwise physically retaliate 
against the informants. While it app
ears from the testimony that the 
Union™s members were concerned about who the informants were, this 
is far from a desire to harass or
 retaliate against the informants. 
5 Cf. Transport of New Jersey
, 233 NLRB 694 (1977) (Board or-
dered employer to provi
de union with names of witnesses to bus acci-
dent, finding ﬁspeculativeﬂ the employ
er™s stated concern that disclo-sure would expose them to unnecessary harassment); and 
Page Litho, 
Inc
., 311 NLRB 881, 882Œ883 (1993) (Board ordered employer to 
provide union with names and payro
ll information of striker replace-
 METROPOLITAN EDISON CO. 109In sum, we find that the 
Respondent™s asserted confi-
dentiality claim, although presumed legitimate, is not 
entitled to the same ﬁunusually great weightﬂ as the 
claims asserted in 
Pennsylvania Power
 and 
Mobil Oil
.  We have further found that the Union has a legitimate 

and substantial need for the requested information.  Fi-
nally, we have found that while a possibility of retalia-
tion against informants exists, the likelihood of such re-
taliation in this case is purely speculative.  In these cir-
cumstances, we find that the Respondent was not privi-
leged to flatly reject the Union™s request for the infor-
mants™ names, but was obligated to bargain with the Un-
ion to seek an accommodation.  By failing to do so, the 
Respondent violated
 Section 8(a)(5).
6 We emphasize that the violation found is the 
failure to 
bargain
 over an accommodation (i.e., an alternative 
means of satisfying the Union™s need), not the failure to 
provide the names themselves.  We recognize merit both 
in the Union™s asserted interest and in the Respondent™s 
confidentiality concerns.  The appropriate remedy in 
these circumstances is to give the parties an opportunity 
to bargain regarding the conditions under which the Un-
ion™s need for relevant information could be satisfied 
with appropriate safeguards protective of the Respon-
dent™s confidentiality concerns.
7  We do not now decide 
the particular content of accommodation bargaining that 
must occur, except to direct 
that the parties should thor-
oughly explore any and all r
easonable alternatives to 
direct disclosure of the informants™ names. 
The Board™s cumulative experience has shown that 
ﬁthere should be, and almost always is, a way that the 
parties can effectively bargainﬂ for an accommodation 
that will satisfy both the union™s needs and the em-
ployer™s protective concerns.  
Exxon Co. USA, 321 
NLRB 896, 899 (1996).  See, for example, 
GTE Califor-
nia, Inc.
, 324 NLRB 424, 427 (1997), where ﬁGTE pro-
posed, the parties bargained over, and the Union ulti-

mately accepted an accommodation between the Union™s 
information interests and GTE™s confidentiality interests 
that succeeded in furthering bot
h parties™ interests.ﬂ  In-
deed, to our knowledge, none of the cases in which the 
Board has employed this approach have ever returned to 
the Board, because the parties were unable or unwilling 
                                                                                            
                                                           
ments, finding no clear and present da
nger that the Union would use the 
names to harass the replacements). 
6 Notwithstanding settlement of the 
particular grievance that gave 
rise to the information request, we ag
ree with the judge that the request 
for informants™ names or alternativ
es thereto remain potentially rele-
vant to the Union™s administration of the nondiscrimination provision 

of the parties™ contract and that 
the issue, therefore, is not moot. 
7 See, e.g., 
Minnesota Mining & Mfg.
, 261 NLRB 27, 32 (1982), 
enfd. sub nom. 
Oil Workers v. NLRB
, 711 F.2d 348 (D.C. Cir. 1983); 
and General Dynamics Corp., 268 NLRB 1432, 1433 (1984).  Al-
though the Board in 
Pennsylvania Power
 found it appropriate to make 
the accommodation itself because of ﬁthe
 peculiar circumstances of this 
case and the strong interest in fost
ering efforts to create safe and drug-
free workplaces,ﬂ it recognized that 
it was deviating from the usual 
remedy employed here.  301 NLRB at 1108 fn. 18. 
to arrive at a mutually 
acceptable accommodation of 
their respective interests. 
Our dissenting colleague™s position is that subjecting a 
dispute over the identity of informers to the collective-
bargaining process will likely lead to violence.  Our dis-
senting colleague™s argument is inconsistent with the 
Act™s basic premise that promoting the practice and pro-
cedure of collective bargaining will tend to eliminate 
industrial strife.
8  In any event, we have more confidence 
than he that the 
Respondent will take all steps necessary 
to ensure that any accommodation reached as a result of 

bargaining will not place the informants at risk of retalia-
tion and harassment.
9 Finally, we recognize that if the Respondent and the 
Union are unable to reach 
an agreement on a method 
whereby their respective interests would be satisfactorily 
protected, they may be before us again.  If the issue of 
whether the parties have bargained in good faith is pre-
sented to us, we shall decide that question then.  If neces-
sary, we shall also undertake the task of balancing the 
 8 See Sec. 1 of the Act, as amended.  ﬁThe theory of the Act is that 
free opportunity for negotiation with
 accredited representatives of employees is likely to promote i
ndustrial peace and may bring about 
the adjustments and agreements whic
h the Act in itself does not attempt 
to compel.ﬂ  
NLRB v. Jones & Laughlin Steel Co
., 301 U.S. 1, 45 
(1937).  Over the many years since 
Jones & Laughlin
, experience has shown that candid discussion of 
complex problems by labor and man-
agement frequently results in their peaceful resolution with attendant 
benefits to both sides.  E.g., 
NLRB v. Longshoremen
, 473 U.S. 61 
(1985).  As Professor Archibald Cox stated in his classic article, 
The 
Duty to Bargain in Good Faith
: ﬁParticipation in [collective bargain-

ing] often produces changes in a 
seemingly fixed position either be-
cause new facts are brought to light or because the strengths and weak-
nesses of the several arguments become apparent.  Sometimes the par-
ties hit upon some novel compromise of an issue which has been 
thrashed over and over.  Much is 
gained even by giving each side a 
better picture of the strength of the other's convictions.ﬂ 71 Harv. L. 
Rev. 1401, 1402 (1958). 
Our dissenting colleague™s position thus fails to recognize the risk of 
violence in failing
 to submit disputes between employers and unions to 
the collective-bargaining process.  See Philip Taft and Philip Ross, 
American Labor Violence: Its Causes, Character, and Outcome,
 in The 
History of Violence in America, a Report to the National Commission 
on the Causes and Prevention of Violence 281 (1969). This study found 
that historically acts of labor 
violence were caused by the ﬁattitudes 
taken by labor and management in re
sponse to unresolved disputesﬂ (id. 
at 380Œ381), but that the incidence and severity of violence had been 

sharply reduced as a result of the passage of the National Labor Rela-

tions Act.  ﬁA fundamental purpose of the national labor policy, first 
enunciated by the Wagner Act a
nd confirmed by its subsequent 
amendments in the Taft-Hartley and Landrum-Griffin Acts, was the 
substitution of orderly procedures for trials of combat. . . . Because 
employer refusal to meet and deal 
with unions was the major cause of 
past violent labor strikes, the eff
ective enforcement of the Wagner Act 
reduced sharply the number of such
 encounters.  This diminution of 
labor violence was not a temporary phenomenon but endured the strains 
of major and minor wars, a number of business cycles, and substantial 
changes in national and local political
 administrations.ﬂ Id. at 378Œ379. 
The authors concluded that, ﬁthe sharp decline in the level of industrial 
violence is one of the great achievements of the National Labor Rela-
tions Board.ﬂ Id. at 385. 
9 We also have no basis for assu
ming that the Union would do oth-
erwise.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110Union™s right to the information it requested with the 
Respondent™s expressed confidentiality concerns in ac-
cord with the 
Detroit Edison
 test and in light of proposals 
made during bargaining, and we shall make a final de-
termination whether the Respondent has fulfilled its 
statutory obligation.  We beli
eve, however, that first al-
lowing the parties an opportunity to adjust their differ-
ences best effectuates the Ac
t™s policy of encouraging the 
resolution of disputes between employees and employers 
through collective bargaining. 
ORDER The National Labor Relations Board orders that the 
Respondent, Metropolitan Edison Company, Middle-
town, Pennsylvania, its officers, agents, successors, and 

assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain in good faith with the Union in 
an attempt to reach an accommodation of interests in 
response to the Union™s request for relevant information 
that the Respondent considers confidential. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Bargain in good faith with the Union regarding its 
request for the names of informants, which information 
is relevant to the Union™s administration of the nondis-
crimination provision of the parties™ contract, and there-
after comply with any agre
ement reached through such 
bargaining. 
(b) Within 14 days after service by the Region, post at 
its facility at the Three Mile Island Nuclear Generating 
Station in Middletown, Pennsylvania, copies of the at-

tached notice marked ﬁAppendix.ﬂ
10  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 4, after being signed by the Respondent™s author-

ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 28, 
1993. 
                                                          
                                                           
10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER BRAME
, dissenting. 
Today the Board sets a new and unfortunate precedent 
by requiring an employer to bargain with a union to 
achieve an ﬁaccommodationﬂ ov
er its refusal to reveal 
the names of informants who provided information about 
employee misconduct under a pledge of confidentiality.  
My colleagues do this even though the employer did not 
rely on the information supplied in discharging an em-

ployee for theft, but instead
 used independent evidence 
gathered during a subsequent investigation.  They do this 
even though the Respondent furnished the Union both all 
the information assembled in its security investigation 
resulting in the discharge, and the statement given by its 
only direct informant, withholding as promised only his 
or her identity.
1 More important, they do this even 
though, when an employer has previously refused to turn 
over informants™ names to a union, the Board has found a 

violation of Section 8(a)(5) and (1) only to the extent the 
employer failed to provide 
a ﬁsummaryﬂ of the infor-
mants™ report without revealing anything that would be-
tray informants™ identities.
2  By today™s ill-considered 
decision, the majority has upset another settled area of 

law, forcing employers to guess at required accommoda-

tion and to choose between 
employee safety and accept-
ing leads regarding illegal in-plant activity.  I dissent. 
I. The Respondent operates the Three-Mile Island Nu-
clear Generating Station where the Union represents 
about 385 production, maintenance, and distribution em-
ployees.  On or about Decem
ber 11, 1992, an employee, 
ﬁJohn Doe I,ﬂ told one of the Respondent™s security 
agents that another individual, ﬁJohn Doe II,ﬂ had alleged 
that employee Ned Eppinger was removing food from 
the Respondent™s cafeteria without paying for it.  John 
Doe I asked the agent to conceal the identity of both John 
Does and the agent replied that he would do so ﬁif at all 
possible.ﬂ
3 In response to this tip, the Respondent™s security 
agents conducted surveillance of Eppinger for 8 days in 
 1 In addition, the Respondent provi
ded, at the Union™s request, cop-
ies of all records relating to discipline for theft both by employees in 
the bargaining unit and by those outside.  The record thus utterly belies 
the majority™s statement that, ﬁthe
 Respondent made no effort to bar-
gain to accommodate the Union™s inte
rest in seeking relevant informa-
tion.ﬂ 
2 See Pennsylvania Power Co.
, 301 NLRB 1104, 1107Œ1108 (1991); 
Mobil Oil Corp., 303 NLRB 780, 781 (1991). 
3 The Respondent™s security agent in charge of the Eppinger investi-
gation, Brian Frantz, credibly testified that the Company™s practice is to 
grant requests for anonymity by informants unless they are to be called 
as witnesses.  METROPOLITAN EDISON CO. 111December.  During this time, as reflected in the com-
pany™s investigation report, the Respondent™s agent or 
agents observed Eppinger taki
ng food from the cafeteria 
without paying for it.  As a result of these observations, 
the Respondent suspended 
Eppinger on December 29, 
1992, and terminated him on January 4, 1993.
4  At the 
time of his discharge, Eppinger was a member of the 
union executive board and chairman of the union safety 
committee. On about January 5, the Union filed a grievance over 
Eppinger™s discharge.  The gr
ievance stated that the Re-
spondent was in violation of article 9 of the collective-
bargaining agreement and ﬁany other [article] pertinent to 
this grievance.ﬂ  Article 9 provides for a grievance pro-
cedure and arbitration.  It defines a grievance as ﬁa viola-
tion of the law governing [the] employer-employee rela-

tionship, or a violation of the terms of this agreement, or 
any type of supervisory conduct which unjustly causes 
any employee to lose his/her job or any benefits arising 
out of his/her job.ﬂ  Article 2, entitled ﬁEmployer-
Employee Relationship,ﬂ provides that the Respondent 
will not discriminate against union members, and that the 
Respondent may discipline and discharge employees for 
ﬁproper cause.ﬂ 
Union President John O™Donn
ell made written and oral 
requests to Richard Kulp, Respondent™s administrator of 
human resources, for a copy of the security investigation 
report used to terminate Eppinger, and subsequently 
made an oral request for th
e names of the informants.  
The written request stated that the Union required the 
report in order to determine whether or not to pursue the 
grievance under article 9 and ﬁto further policeﬂ the 
agreement.  In reply, the Re
spondent provided the Union 
with a copy of the investigation report, which did not 
reveal the identities of the informants but contained all of 
the information submitted by John Doe I, as well as the 
observations of the Respondent™s security agents who 
conducted the surveillance and the transcript of an inter-
view of Eppinger by management representatives.  On 
May 21, the Union made an additional request for infor-
mation relating to the Eppinger grievance, including cop-
ies of all records involving disciplinary actions for theft 
by bargaining unit and nonbargaining unit employees.  

The Respondent provided the Union with this informa-
tion. 
In the third-step grievance meeting, O™Donnell re-
peated his request for the na
mes of the informants and 
stated that ﬁinnocent people ar
e being blamed for turning 
[the information] in.ﬂ
5  Employee Relations Manager 
Edmund Zubey replied that the Respondent does not re-

lease the names of informants
.  O™Donnell asserted that 
                                                          
                                                           
4 All dates hereafter are in 1993 unless otherwise noted. 
5 According to the Union™s minutes of the meeting, O™Donnell de-
clared he wanted the informants™ na
mes because ﬁ[p]eople all over the 
Island are being blamed for turning Ned in.ﬂ 
theft of food was widespread in the Company, that Ep-

pinger should have received graduated discipline, and 
that he had been ﬁset up.ﬂ  O™Donnell added that a man-

agement representative had told him that the Respondent 
fully intended to watch Eppinger in an attempt to get 
something on him.
6 The parties settled the grievance 
prior to arbitration and converted Eppinger™s termination 
to a resignation. 
At the unfair labor practice hearing, O™Donnell testi-
fied that he needed the name
s of the informants, because 
the Union believed that Eppinger was singled out for his 
union activities and, on cross-examination, added that he 
asked for the information to ﬁclear people™s namesﬂ and 
that employees were distracted
 from work because of the 
issue.  O™Donnell stated: 
 Our need was to clear individuals and get to who 
the informants were, and get back to work and work 
safely, instead of worrying about who the informants 
were. 
My mind was on safety and employee safety and 
not on running around a
nd blaming each
 other for 
turning this individual in. 
II. The judge found that the in
formants™ names could be 
relevant to the Union™s concern that the Respondent may 
have discriminatorily engaged in surveillance of Ep-
pinger because of his union 
activity.  The judge noted, 
however, that in 
Pennsylvania Power & Light Co.
, supra
, the Board found that the Employer™s claim of confidenti-

ality outweighed the union™s interest in the names of in-
formants.  In that case, which I discuss in detail below, 
informants provided information that prompted the em-
ployer to conduct drug tests of some employees and to 
discharge some of those who tested positive.  The judge 
found that, under 
Pennsylvania Power
, the identity of 
informants, even though relevant, may be kept secret 
when the matter about which they are informing poses a 
threat to safety in the wo
rkplace or to the public, and revealing their identity would deter them from informing 
and potentially subject them to harassment.  But he rea-
soned that releasing the names of informants providing 
tips about workplace theft does not involve the same 
serious public and employee 
safety considerations as 
releasing the names of informants providing tips about 

illegal drug use. 
The judge further observed th
at the Board has held that 
an employer has the duty to disclose the identity of wit-
nesses to an incident for which an employee was disci-

plined, and that it may be required to reveal their identi-
ties prior to a grievance hearing, when ﬁthe potential to 
 6 O™Donnell also asserted that seve
ral years before, two senior com-
pany officials had assured him that 
surveillance or investigations would 
not be conducted based on tips provi
ded by informants without estab-
lishing the informant™s credibility beforehand. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112sabotage the process is then at its zenith.ﬂ
7  He reasoned 
that, as an employer is requ
ired to provide the names of 
such witnesses to an event prior to a grievance hearing 
despite the possibility of intimidation, then a union 
should have access to the names of informants whose 
testimony the employer will not need but ﬁwhose identity 
may prove useful to the union for other purposes.ﬂ  Ac-
cordingly, the judge found unlawful the Respondent™s 
refusal to furnish the names of its informants to the Un-
ion, and ordered it to do so. 
III. My colleagues agree with the judge that the identities 
of the informants were rele
vant and necessary for proc-
essing Eppinger™s grievance.  The majority, however, 

explicitly disavows the judge™s finding that the Respon-
dent™s confidentiality claim is not legitimate or substan-
tial, because, rather than dr
ug use or other conduct im-
pacting public or employee safety, this case involves 
furnishing of information ab
out workplace theft.  Indeed, 
they assume that, ﬁthe Respondent has asserted a legiti-
mate and substantial confidentiality interest here.ﬂ  Nev-
ertheless, they further find that, ﬁthe confidentiality inter-
est was not so substantial as to justify the Respondent™s 
blanket refusal to provide any information in response to 
the request for informants™ names.ﬂ  They conclude that, 
under the circumstances of th
is case, the Respondent has 
ﬁan obligation to come forw
ard with some offer to ac-
commodate both its concerns and the Union™s legitimate 
needs for relevant information,ﬂ citing 
U.S. Testing Co., 
Inc. v. NLRB
, 160 F.3d 14, 20Œ21 (D.C. Cir. 1998). 
More particularly, my collea
gues reason that there nei-
ther is nor should be a ﬁblanket exemption from bargain-
ing over an accommodationﬂ 
to protect informants™ 
names from disclosure; that, although the employer has a 
ﬁlegitimate and substantial confidentiality interest in pro-
tecting the identities of informants about workplace 
theft,ﬂ the interest does not carry ﬁthe same ‚unusually 

great weight™ as the interests that were found to be pre-
sent in Pennsylvania Power 
and Mobil
 Oil,ﬂ and thus that 
a greater accommodation of employer and employee 
rights is dictated here; that there is a ﬁlatent possibility of 
retaliation against informants whose information leads to 
the investigation and discharge of an employee,ﬂ but that 

this is indeed only a ﬁpossibility,ﬂ unsupported by the 
record, and that there is 
ﬁa specific concern about dis-
crimination against a union steward.ﬂ
8 IV. As part of the duty to bargain in good faith imposed by 
Section 8(a)(5), an employer must, on request, provide a 
union with information that is potentially relevant to its 
                                                          
                                                           
7 See fn. 19, infra, distinguishing cases the judge relied on. 
8 In this connection, the ma
jority argues that, unlike in 
Pennsylvania 
Power
 or 
Mobil, the issue is not so much the substance of the inform-
ers™ statements but the reason ﬁwhyﬂ 
they offered information at all, 
suggesting pretext for discrimination may be the real issue. 
duty of representation, including information related to 
grievances.  
NLRB v. Acme Industrial Co., 385 U.S. 432, 
437 (1967).
9  A union™s right to relevant information, 
however, is not unlimited and must be balanced against 

competing employer interests, including legitimate con-
fidentiality interests.  In 
Detroit Edison Co. v. NLRB
, 440 
U.S. 301, 315 (1979), remanded and enf. denied in rele-
vant part 595 F.2d 365 (6th Cir. 1979), a union sought 
information to support a grievance challenging personnel 

decisions based on employment aptitude tests.  The 
Court held that an employer did not violate the duty to 
bargain in good faith by refusing to disclose to the union 
the identities of individual employees matched with 
scores received on the tests.  In so finding, the Court 
noted that ﬁ[t]he sensitivity of any human being to dis-
closure of information that may be taken to bear on his or 
her basic competence is sufficiently well known to be an 
appropriate subject of
 judicial notice.ﬂ
10  Id. at 318. 
The Board also has specifically found that confidenti-
ality concerns may prevail and recognized that the re-

lease of the names and addr
esses of informants, though 
relevant, may lead to their harassment and have a chilling 
effect on future informants.  In 
Pennsylvania Power
, supra, the employer implemente
d a rule providing that an 
employee could be sent to a physician for blood and 

urine testing if there was a ﬁsuspicionﬂ of illegal drug 
use.  Prompted by informants™ tips, the employer ordered 
tests for 16 employees and discharged 5 who tested posi-
tive.  In connection with grievance proceedings on behalf 

of the dischargees, the union requested the informants™ 
names and addresses to discover whether there was a 
legitimate basis for the suspicion that triggered the tests 
and the discharges.  The employer responded that it had 
promised the informants that it would keep their names 
confidential.  The Board found the information relevant, 
as tests might have been ordered based on tips motivated 
by ﬁpersonal animusﬂ or other ﬁspecious motivation.ﬂ Id. 
at 1106.  Nevertheless, the Board held that  
 in investigations of this kind of criminal activity, a po-
tential for harassment of informants, with a concomi-
 9 The standard for relevancy is a liberal ﬁdiscovery-typeﬂ standard.  
Id.  An employer must provide info
rmation relevant to the ﬁevaluation 
or processing of a grievance,ﬂ 
NLRB v. U.S. Postal Service
, 888 F.2d 
1568, 1570 (11th Cir. 1989), and ﬁre
quested information should be 
deemed relevant if it is likely to be
 of material assistance in evaluating 
strategies that may be open to the uni
on as part of its struggle to mini-
mize the adverse effects of the employer™s decisionmaking process on 
persons within the bargaining unit.ﬂ  
Providence Hospital v. NLRB
, 93 
F.3d 1012, 1017 (1st Cir. 1996). Information concerning
 employees 
within the bargaining unit is presumptively relevant. 
NLRB v. U.S. 
Postal Service
, supra at 1570 (citing 
NLRB v. Rockwell-Standard 
Corp., 410 F.2d 953 (6th Cir. 1969). 
10 The Court also found that the employer was not required to pro-
vide copies of the test battery and answer sheets.  It found that the 

strong public policy against disclosure of employment aptitude tests 
and the employer™s interest in preserving employee confidence in the 
testing program outweighed the union™s 
interest in the information.  Id. 
at 312Œ317. 
 METROPOLITAN EDISON CO. 113tant chilling effect on future informants, it is suffi-
ciently likely that the Respondent has a legitimate in-
terest in keeping the informants™ identities confidential 
and that this confidentiality interest outweighs the Un-
ion™s need for the informants™ names and addresses. 
 Id. at 1107.11  Accordingly, the Board ordered that the Re-
spondent provide summaries of the informants™ statements 
but not the statements themselv
es or the informants™ names 
and addresses. Likewise, in 
Mobil Oil Corp.
, 303 NLRB 780, supra, 
the Board found that the employer™s confidentiality in-
terest prevailed in similar 
circumstances.  There, the 
Board considered whether, in the context of a grievance 
proceeding, the employer unlawfully refused the union™s 
request for the identity of the person who provided in-
formation that led to the mandatory drug screening of 

three employees.  The Union asserted that the infor-
mant™s name was necessary to determine whether ﬁrea-
sonable causeﬂ existed to institute the screening proce-
dure, and the Board acknowledged the relevance of the 
request.  As in 
Pennsylvania Power
, however, the Board 
found that the employer lawfully refused to disclose the 
name of the person who reported drug use by the em-
ployees but unlawfully faile
d to provide a summary of 
the informant™s report.  The Board found that the em-
ployer was not required to show evidence of past retalia-
tion against employees who reported misconduct and that 
the employer™s pledge of confidentiality to its informant 

was ﬁreasonable in light of the general potential for re-
taliation against informants in the investigation of crimi-
nal drug use.ﬂ
12 Consistent with 
Pennsylvania Power
 and 
Mobil Oil
, I would find that the Union™s request for the informants™ 

names satisfies the test for determining potential rele-
vance, as one reason offered to support the request was 
that Eppinger had been ﬁset upﬂ or ﬁsingled out,ﬂ based 

on union activity.
13  But I also find that the Respondent 
has advanced a legitimate and substantial interest in 

maintaining the confidentiality of the informants™ names.  

I disagree with my colleagues that, unlike in 
Pennsyl-vania Power
, the Respondent™s confidentiality interest in 
the names of informants providing tips is not so substan-

tial as to justify a blanket refusal to provide the informa-
tion.  I conclude that the Court™s decision in 
Detroit Edi-
                                                          
                                                           
11 See also Roger J. Au & Son v. NLRB
, 538 F.2d 80, 83 (3d Cir. 
1976) (in labor litigation, informants ﬁa
re especially likely to be inhib-
ited by fear of the employer™s orŠin some casesŠthe union™s capacity 
for reprisal and harassmentﬂ), cited favorably by the Board in 
Pennsyl-
vania Power
, 301 NLRB at 1107. 
12 Id. at 781. See also 
U.S. Postal Service
, 305 NLRB 997 (1991) 
(employer lawfully refused to provide noneyewitness opinions, com-
ments, and recommendations contained in
 investigatory file, notwith-
standing union request for informati
on for use in connection with em-
ployee surveillance). 
13 I note, however, that the Union fa
iled to file an NLRB charge on 
this basis. son and the Board™s decisions in 
Pennsylvania Power
 and Mobil Oil
 support a finding that an employer™s inter-
est in preventing theft in th
e workplace and in maintain-
ing confidentiality to avoid the potential for retaliation 
against or harassment of informants outweighs a union™s 
interest in obtaining their identities, or in forcing an em-
ployer to bargain over an ﬁaccommodationﬂ that may 
have the effect of disclosure. 
The confidentiality interest here is at least as strong, if 
not stronger, than that found in 
Detroit Edison
.  In that case, the confidentiality interest concerned the protection 
of employees from ﬁembarrassmentﬂ resulting from the 
release of individual aptitude test scores
14 and the protec-
tion of the integrity of the employer™s aptitude testing 
program from compromise that might ensue from releas-
ing test battery and answer sheets.  In this case, the con-
fidentiality interest is to protect the identity and safety of 
the informants, as well as the employer™s access to in-
formation about employees™ 
unlawful workplace conduct 
and his right to investigate an
d, if necessary, discipline or 
discharge an employee for subsequent misbehavior. 
Protecting the confidentiality of the informants™ names 
conforms to Board precede
nt, as exemplified in 
Pennsyl-
vania Power
 and 
Mobil Oil
.  In both cases, the Board 
found that confidentiality con
cerns prevailed and that the 
employers were not required to provide the names of 
informants.  In both cases, the Board ordered that the 
Respondent provide summaries 
of the informants™ state-
ments.  Here, the Respondent provided the Union with a 
copy of the security agents™ report, which included all the 
information submitted by John Doe I and the security 
agents™ subsequent observations of lunchroom conduct, 
and the transcript of an interview with Eppinger.  It also 
supplied copies of all records involving disciplinary ac-
tions for theft by bargaining unit and nonbargaining unit 
employees.  Thus, the Respondent has provided as much 
or more information than the Board required the employ-
ers to provide in 
Pennsylvania Power
 and Mobil Oil
.15   14 The Court also noted that, ﬁthe
 Company presented evidence that 
disclosure of individual scores had in the past resulted in the harass-
ment of some lower scoring employees
 who had, as a result, left the 
Company.ﬂ  440 U.S. at 319. 
15 Moreover, the request for informa
tion apparently is moot because 
the parties settled Eppinger™s grievan
ce, which appeared to encompass 
the allegation that the Respondent 
retaliated against Eppinger because 
of his union activity as well as the 
allegation that it discharged him 
without cause.  The grievance alleged that the Respondent violated art. 
9 and ﬁany otherﬂ article of the collective-bargaining agreement.  Art. 2 
provides that the Respondent will not discriminate against union mem-
bers but may discipline and discharg
e them for proper cause.  Thus, the 
settlement appears to have covered both
 allegations.  Contrary to
 the 
judge, I find that 
Westinghouse Electric Corp
., 304 NLRB 703, 708Œ
709 (1991), and 
U.S. Postal Service
, 307 NLRB 429 fn. 2 (1992), do 
not support the conclusion that the request for the informants™ names in 
this case should not be considered moot.  In 
Westinghouse Electric 
Corp., the judge did not include in the remedy an order that the em-
ployer provide the info
rmation requested because the information had 

ﬁno current relevancyﬂ to the purpose motivating the union™s request, 
i.e., processing the grievance.  The judge noted that an arbitrator had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114To order further accommodati
on would serve no purpose 
other than to risk compromise of the informants™ identi-
ties. That those cases involved drug use should not change 
the result in this case.  In
 both drug cases and nondrug 
cases, the employer has disciplined or discharged an em-

ployee for illegal workplace conduct
 at issue and, thus, in 
both, the informant faces th
e danger of retaliation and 
harassment.  My colleagues st
ate that they ﬁdo not agree 
with the judge that a confidentiality claim is not legiti-
mate or substantial when it involves informants about 
workplace theft rather than drug use or other conduct 
impacting public or employee sa
fety.ﬂ  Rather, they as-
sume that the Respondent ﬁhas
 asserted a legitimate and 
substantial confidentiality interest here.ﬂ 
Nonetheless, my colleague
s aver that accommodation 
bargaining is necessary becau
se ﬁconcerns about petty cafeteria theftﬂ do not ﬁpose[
] [an] apparent threat to 
employee or public safetyﬂ and do not implicate national 
drug control policy.  The fact
 is that engaging in any ac-
tivity that is contrary to law, such as theft, bears on an 
employee™s character and fitne
ss for continued service.  
It would take the wisdom of Solomon and the time of the 
ages for the Board, on a case-by-case basis, to attempt to 
grade and classify all potential forms of employee mis-
conduct and to determine how 
the gravity of the offense 
ranks in the majority™s subjective scale of various legiti-
mate interests.  Moreover, there is no correlation between 
the majority™s perceptions of the nature of the miscon-
duct and the potential peril to an informer.  When the 
informant gives up information that results in an em-
ployee™s dismissal, it does not matter if the discharge is 
because of workplace theft or 
drug use.  The employee™s 
job is lost just the same and the resentment of fellow 
employees toward the informer is likely to be just as 
great.  Yet my colleagues insist that retaliation is a mere 
ﬁpossibility,ﬂ and that the record is not strong enough to 
suggest its likelihood.  Not only is it reasonable to take 
administrative or judicial notice of the serious potential 
for harassment, intimidation, and retaliation,
16 as the De-                                                                                            
                                                                                             
issued a grievance award and that the arbitrator was without the power 
to reopen the grievance.  In 
U.S. Postal Service
, the Board found that, 
unlike in Westinghouse Electric Corp.
, the employer had not shown 
that the ﬁonly possible relevance of
 the information was in connection 
with a proceeding to reopen the arbitr
ation, and the arbitrator then was 
completely without authority to reopen such record.ﬂ  Id. at fn. 2.  I 
agree with the judge in 
Westinghouse Electric Corp. 
that the Board should not order a party to provide
 information that has no current 
relevancy to the purpose of the information request.  The Board™s deci-

sion in 
U.S. Postal Service
 may be distinguished because there is suffi-
cient evidence in this case to supp
ort the conclusion that the informa-
tion requested is not currently rele
vant based on the grievance settle-
ment. 
16 Unfortunately, labor violence is a fact of life.  A recent study 
documents this fact.  Armand J. Thieblot, et al., Union Violence:  The 
Record and the Response by Courts, Legislatures, and the NLRB 
(1999).  The study largely focuses on violence occurring in the context 
of strike situations.  The parallel, however, is obvious, since much 
troit Edison 
Court did with regard to the likelihood of 
employees™ embarrassment if job aptitude test results 
were made known, but the r
ecord here contains ample 
affirmative evidence of such danger. 
In the third-step grievan
ce meeting, Union President 
O™Donnell stated that ﬁinnocent people are being blamed 
for turning [the information] in.ﬂ  At the hearing, 
O™Donnell testified that he asked for the informants™ 
names to ﬁclear people™s names,ﬂ and because employees 
were distracted from work because of the issue.  
O™Donnell further testified of the Union™s ﬁneedﬂ to ﬁ
get 
to who the informants were
ﬂ so that employees could 
resume safe work practices and stop ﬁ
running around 
and blaming each other for turning this individual in
.ﬂ  [Emphasis added.]  If feelings were running so high in 

the facility against the inform
ants that, according to the 
Union, work was disrupted and work safety jeopardized, 
the peril to the informants if their identities became 
known is palpable. 
An incident at the James River papermill in Green 
Bay, Wisconsin, in November 1992
17 discloses the poten-
tial danger with which employers must deal, given the 
new and unnecessary uncertain
ty injected by the major-
ity.  There an informer report
ed to the local police a pat-
tern of industrial theft of extension cords.  The police 
passed the tip to the employer, who, thus armed, appre-
hended the thief in a subsequent event.  A freedom-of-
information request to the police obtained the tape of the 
telephone call, a fellow worker identified the caller from 
his voice, and the caller™s body was later found in the 
plant™s pulping vat, bound with weights.  Members of the 
union plant committee were i
ndicted and convicted of murdering the informant.
18 Even without record evidence of risk to informers™ 
safety, such as that present here, it makes no sense to 
adopt a rule that requires litigating how ﬁlikelyﬂ retalia-
tion may be on the plant floor.  Obviously, individuals 
and organizations planning to commit harassment or vio-
lence will often be close-mouthed about their intentions, 
and actions taken pursuant to such intentions may be-
come known only too lateŠwhen the informer™s body is 
found.  Instead, as stated, resentment against an informer 
and the likelihood of harassment or reprisal is a fit sub-
ject for administrative notice based on common sense. 
The interest in maintaining the confidentiality of in-
formants™ names is a strong one, and the danger of re-
 strike and picket line misconduct stems from the resentment that work-
ers will be deprived of employment
 by replacements. Similar resent-
ment may arise where the conduct of one employee leads to another™s 
loss of his livelihood. 17 Anne Klemm, 
2 Convicted Claim Wiener Killed Monfils
, Green 
Bay Press Gazette, Feb. 8, 1997; 
Mill Workers Sentenced in Green Bay 
Murder, Papermaker, March 1996.
  18 It is little less than ludicrous for my colleagues to suggest that this 
testimony shows ﬁthe Union™s memb
ers were concerned about who the 
informants were,ﬂ but that ﬁthis is fa
r from a desire to harass or retaliate 
against the informants.ﬂ 
 METROPOLITAN EDISON CO. 115taliation and harassment substantial. The Board should 
properly hold that the duty to provide information does 
not include a duty to provide the names of informants 
when the employer does not rely on their information in 
imposing discipline, and that no further accommodation 
is required when the employ
er furnishes at least a sum-
mary of the information provided.
19  This conclusion is 
consistent with 
Pennsylvania Power
 and 
Mobil Oil
, in which the Board found that the employers had the duty to 
provide summaries of inform
ants™ statements but not 
informants™ names and addresses.
20 By holding that an employer must negotiate with the 
union regarding the identity of an informer, whom the 

employer both promised to protect from disclosure and 

did in fact attempt to do so by declining to use the re-
ported incident as grounds for discipline, the majority 
risks putting the cautious employer in the position of 
ignoring confidential reports of even criminal activity as 
the cost of protecting the identity and safety of the in-
formant.  My colleagues al
so claim that an accommoda-
tion is necessary here, unlike in 
Pennsylvania Power
 and Mobil Oil
, because ﬁthe Union has a specific concern 
about discrimination against a union steward,ﬂ an interest 
implicating the contract and national labor policy.  In 
Pennsylvania Power
, however, as noted, the Board ac-
knowledged that informants™ tips relating to individual 
employees behavior could be based on ﬁpersonal animus 
or other specious motivation,ﬂ but refused to order dis-
closure of the informants
™ identities or ﬁaccommodation 
bargaining.ﬂ  Moreover, as a factual matter, the best evi-
dence of the truth of the Union™s assertion lay within its 
own grasp.  Since O™Donnell 
stated that a ﬁmanagement 
representativeﬂ had told him the company was going to 

watch Eppinger to get something on him, O™Donnell 
                                                          
                                                           
19 Witnesses to the event for whic
h discipline is imposed can rea-
sonably expect to be called on to te
ll what they observed and to have 
their identities made known.  Informants, on the other hand, do not 
have the same expectation, because
 they merely provide information 
that will serve as the basis for an 
investigation.  Any action taken will 
depend on facts arising thereafter a
nd witnessed by others.  Thus, the 
judge here erroneously relied on cases that are distinguishable because 
they involved witnesses to the events
 for which discipline was imposed.  
See New England Telephone
 Co., 309 NLRB 196 (1992) (names of 
witnesses to incident for which employee was discharged); 
Resorts 
International Hotel
, 307 NLRB 1437, 1438 (1992), enfd. 996 F.2d 
1553 (3d Cir. 1993) (names of guests whose complaints served as basis 
of discharge); 
Anheuser-Busch, Inc.
, 237 NLRB 982, 984 fn. 2 (1978) 
(holding that witness statements need not be provided
 but noting that 
witness names must be); and 
Transport of New Jersey
, 233 NLRB 694, 
695 (1977) (names of witnesses to accident). 
20 Contrary to the majority, a bla
nket protection for informers is not 
inconsistent with the principle th
at the presence of a duty to supply 
information pivots on ﬁ™the circumstances of the particular case,™ﬂ 
Detroit Edison, supra, 440 U.S. at 314, quoting 
NLRB v. Truitt Mfg. Co., 351 U.S.149, 153 (1956).  
Rather, it is a recognition of a recurring 
factual pattern that should give rise
 to the same result in each case in 
which it appears.  It is no different from holding in a future case that, 
under 
Detroit Edison, the names and associated scores of employment 
aptitude test takers should not be rel
eased where a test is involved that 
is different from that at issue in 
Detroit Edison 
itself. could have testified to that as
 fact in an arbitration pro-ceeding and the Union could ha
ve subpoenaed the indi-
vidual in question. 
An employee contemplating whether to provide confi-
dential information should not be required to attempt to 
predict how the Board will apply its subjective balancing 
test relating to disclosure of information, under which the 
party advancing a confidentiality defense bears the bur-
den of proof,
21 nor what result negotiations over ﬁac-
commodationﬂ will deliver.  Such a rule will have a chill-
ing effect on informants and employees.  An employer, 
recognizing that informants generally will want assur-
ances of confidentiality and protection, should be able to 
protect the names of informants who will not be called to 
testify regarding the misconduct for which discipline has 
been imposed.  It cannot do so if the Board determines 
after the fact that unspecified further accommodation is 
required,
22 accommodation that may inadvertently pro-
vide clues that could reveal the informant™s identity and 
jeopardize his or her safety.  Similarly, a union should 

not be required to provide the employer with information 
that could lead to the identification of informants against 
an employer.  Accordingly, I strongly dissent. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 refuse to bargain in good faith with the 
Electrical Workers System 
Council U-9, Local 563, 
AFLŒCIO, in an attempt to reach an accommodation of 

interests in response to the Union™s request for relevant 
information that we consider confidential. 
 21 E.g., 
Mary Thompson Hospital v. NLRB
, 943 F.2d 741, 747 (7th 
Cir. 1991) (burden on party asserting confidentiality defense). 
22 My colleagues state that they have more confidence than I that 
ﬁthe Respondent will take all steps 
necessary to ensure that any ac-
commodation reached as a result of bargaining will not place the in-
formants at risk of retaliation and harassment.ﬂ  The fact is the majority 
has already deprived the Respondent 
of the unilateral ability to take 
such steps, and left it without guidance as to how much further it must 
go to satisfy the Union and the Board. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 116WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed you by Section 7 of the Act. 
WE WILL bargain in good faith with the Union regard-
ing its request for the names of informants, which infor-
mation is relevant to the Union™s administration of the 

nondiscrimination provision of the parties™ contract, and 
WE WILL
 comply with any agr
eement reached through 
such bargaining. 
 METROPOLITAN EDISON COMPANY
  Linda Carlozzi, Esq
., for the General Counsel.
 Larry J. Rappoport, Esq. (Stevens & Lee), 
of Wayne, Pennsyl-
vania, for the Respondent. 
Charles T. Joyce, Esq. (Spear, 
Wilderman, Borish, Endy, Spear 
& Runckel), 
of Philadelphia, Pennsylvania, for the Charging 
Party. 
DECISION BERNARD RIES, Administrative Law Judge. This case was 
tried on July 13, 1994, in Philadelphia, Pennsylvania.  The 
issue presented is whether Respondent violated Section 8(a)(5) 
of the Act by refusing to identify the informants whose infor-
mation ultimately led to the discharge of an employee.  Re-
spondent™s answer to the complain
t denies the material allega-
tions, but does not question the assertion of Board jurisdiction 
in this case or the claim that the Charging Party (the Union) is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
Briefs were filed by the General Counsel, the Charging 
Party, and the Respondent on 
or about September 20, 1994.1  Having reviewed the record and 
the briefs, and taking into ac-
count my recollection of the dem
eanor of the witnesses, I make 
the following findings of fact,2 conclusions of law, and recom-mendations. I. THE RELEVANT FACTS
 The Union represents some 
385 Metropolitan Edison em-
ployees who work at the Three Mile Island Nuclear Generating 

Station in Middletown, Pennsylvani
a.  At the hearing, the par-
ties entered into the following stipulation: 
 1. On or about December 11, 1992, an employee iden-
tified as ﬁJohn Doe Iﬂ told officials of the Respondent™s 
Security Department that 
another informant, known as 
ﬁJohn Doe II,ﬂ had alleged th
at employee Ned Eppinger 
was removing food items from the Respondent™s Three 
Mile Island North Office Build
ing Cafeteria without pay-
ing for them. 
2. On the afternoon of December 11, 1992, in response 
to this tip, two security investigators of the Respondent es-

tablished a surveillance of Eppinger in the Cafeteria. 
3. The Employer conducted its surveillance during 8 
days in December 1992, duri
ng which time, according to 
the Respondent™s Investigation Report, Eppinger was ob-
                                                          
 1 At the same time, Respondent filed a motion to reopen the record, 
and the General Counsel and the 
Charging Party filed oppositions 
thereto.  On September 29, I issued an order denying the motion. 
2 By motion dated September 20, 1994,
 the parties jointly moved to 
correct the transcript in certain re
spects.  The motion is granted, and 
certain errors in the transc
ript are noted and corrected. 
served taking approximately
 $5.00 worth of food items 
from the fast food service line without paying for them.  

On December 29, 1992, as a result of these observations, 
Respondent suspended Ned Eppinger and on January 4, 
1993, Eppinger was terminated by Respondent.  The Re-
spondent established this surveillance based upon the in-
formation received from the informant(s). 
4. On or about January 5, 1993, the Union filed a 
grievance regarding Eppinger™s
 discharge.  Union Presi-dent John O™Donnell made a written and oral request to 

Richard Kulp, Administrator of Human Resources, for a 
copy of the ﬁcomplete unexpurgated security investigation 
reportﬂ used to terminate 
Eppinger, and subsequently 
made an oral request for the names of informants relied 
upon by the Respondent to conduct the surveillance inves-
tigation of Eppinger. 
5. The Company provided the Union with a copy of 
the security investigation report that did not reveal the 
identities of either informant John Doe I or John Doe II.  
The security investigation report contains the observations 
of Respondent™s Security Agents who conducted the sur-
veillance of Eppinger and the transcript of an interview 
conducted with Eppinger by S
ecurity Agent Brian Frantz, 
Site Protection Supervisor Ri
chard Richard [sic] Goodrich, 
Plant Material Director Richard Harper and Human Re-
sources Administrator Richard Kulp. 
6. The Union does not independently know the identity 
of John Doe I or John Doe II. 
7. On May 21, 1993, the Union through the Chairman 
of its System Council, Joseph 
W. Parks, made an addi-
tional request for informati
on relating to the Eppinger 
grievance and specifically copies of all records of discipli-
nary action for theft by bargaining unit and non-bargaining 
unit employees.  The informa
tion requested was furnished 
by the Respondent. 
8. The collective bargaining agreement between the 
parties relevant to the instant case was effective from May 

1, 1991, until April 30, 1994, pursuant to which Respon-
dent has recognized the Union as the exclusive bargaining 
representative of the Respondent™s production and mainte-
nance employees employed at the Three Mile Island Nu-
clear Generating Station, the facility involved in this case. 
9. The Agreement provides at Article 9.2 for final and 
binding arbitration.  A grievanc
e is defined as a violation 
of the law governing employer-employee relationship 
[sic], or a violation of the te
rms of this agreement, or any 
type of supervisory conduct which unjustly causes any 
employee to lose his/her job or benefits arising out of 
his/her job. 10. The Agreement provides at Article 2.1 that the Re-
spondent can discipline and discharge employees for 
ﬁproper cause.ﬂ  Article 2.2 of the Agreement provides that Respondent and its agents 
will not discriminate in any 
manner whatsoever against any member of the Union be-
cause of membership and activity in the Union. 
11. Nothing in this stipulation shall preclude the par-
ties from adding to or supplementing the evidence pre-sented herein. 
 Having grieved Eppinge
r™s termination, the Union processed 
the grievance to arbitration, which was scheduled for December 

7, 1993.  According to the Union, however, because Eppinger 
 METROPOLITAN EDISON CO. 117had been unable to secure employ
ment after his termination, a 
settlement of the grievance was reached in October which con-
verted Eppinger™s termination to a resignation. 
Eppinger served as a member of the union executive board 
and also was chairman of the union safety committee, both for 
a 4-year period probably preceding 
his termination.  His safety 
committee role was to see that violations were corrected.  In 
doing so, Union President O™Donnell testified, Eppinger would 
speak to supervisors and the safety director about questionable 
situations, and once told a foreman to ﬁstop a jobﬂ in inclement 
weather.  O™Donnell further te
stified that ﬁapproximately 
within one yearﬂ of Eppinger™s 
termination, Supervisor Natale asked O™Donnell to talk to E
ppinger ﬁabout how he conducted 
himself as Safety Chairman.ﬂ 
At the instant hearing, Union 
President O™Donnell first testi-fied that he needed the names 
of the Eppinger informants be-
cause the Union believed from the beginning that Eppinger 
ﬁwas singled out for his Union activities, and that the names of 
the individuals John Doe I and J
ohn Doe II were very relevant 
in order for us to prove our cas
e that he was singled out for 
being a staunch safety man and a 
union officer.ﬂ  He said that he envisioned questioning the 
informants about the circum-stances leading to the surveillance of Eppinger, and about 
whether they had identified to
 management other alleged 
thieves who, unlike Eppinger, were not made the subject of 
surveillance.
3 On cross-examination, however, O™Donnell testified that he 
had asked for the information 
ﬁto clear people™s names,ﬂ men-
tioning that workers™ safety and public safety were ﬁa major 
concernﬂ (the employees™ minds ﬁwere turned to who turned in 
Eppingerﬂ).  ﬁOur need,ﬂ he st
ated, ﬁwas to clear individuals 
and get to who the informants were, and get back to work and 

work safely, instead of worrying about who the informants 
were.ﬂ  Four transcript page
s later, however, O™Donnell re-
verted to saying that ﬁpart of 
the reasonﬂ for wanting the infor-mation was to determine whethe
r Eppinger had been singled 
out because of his union activities. 
The record contains copies of notes made by a company rep-
resentative (G.C. Exh. 10) an
d a union representative (G.C. 
Exh. 11) at the third-step gr
ievance meeting.  The General 
Counsel Exhibit 10, a more comp
rehensive set of notes than 
General Counsel 11, shows that O™Donnell, in adverting to his 
outstanding request for the names of the informants, had the 
following exchange with Employee Relations Manager Zubey: 
 O™DONNELL
:  I asked you for a copy of the names as-
sociated referred to [sic] in
 the report as John Doe I and 
John Doe II, and you did not produce that.  We are in the 
process of following up on that request.  What is occurring 
because you will not release those names is innocent peo-
ple are being blamed for turning that [sic] in. 
ZUBEY:  How can people come to you to clear their 
names?  O™Donnell:  Accusatio
ns are being made.  Since I 
don™t know the identity of John Doe I and John Doe II, I 
can™t clear their names. 
ZUBEY:  This Company has never released the names 
of informants, and we are not about to start doing so. 
O™DONNELL
:  We will see about that.  The severity of 
this discipline is much too severe.  I understand the need 
                                                          
                                                           
3 The Union did not file an unfair labor practice charge regarding 
Eppinger™s discharge. 
to do something.  I told you before I have seen people eat 

french fries while they are waiting in line. 
 Subsequently, O™Donnell said 
at the meeting that Respon-
dent had ﬁset [Eppinger] up,ﬂ and Union Representative Leahy 
argued, ﬁBy not stopping him afte
r that first time, you were 
really condoning this.  You knew 
he was stealing, but you did 
nothing to stop him.  That doesn™t make any sense.ﬂ  O™Donnell 
thereafter went on to say that the Company had a long history 
of ﬁnot terminating people with clean records for minor theft.ﬂ  
The parties disputed two such cases mentioned by O™Donnell.  
O™Donnell then asserted that the theft of food was widespread 
in the Company and that Eppinger should have received gradu-
ated discipline; further, ﬁNed was set up.  Ned made a mistake.  
I never said that he did not deserve discipline. . . . A manage-
ment person came to me and said that the Company fully in-

tended to watch Mr. Eppinger in an
 attempt to get something on 
him.  I think I know who John Doe I and John Doe II are.  It 
could be a bargaining unit person and a supervisor who are 
related.  It could be the same
 person who told the management 
person I spoke to to try and get something on Ned.ﬂ  Additional 
colloquy followed. 
O™Donnell testified that in 1986, he had a conversation with 
Hukill (then a ﬁVice President Directorﬂ at Three-Mile Island; 

now retired) in which Hukill assured him that ﬁbased on infor-
mants, or anonymous tips alone, that the Company would not 
conduct surveillances or investig
ations, and that the informant 
itself [sic] would have to be credible before an investigation or 

a surveillance would be made.ﬂ 
 O™Donnell also said that sev-
eral months later, he had a 
similar conversation with then-Labor Relations Manager Charles Rippon. 
Brian Frantz, the security agent who oversaw the investiga-
tion of Eppinger, testified that the Company has a practice of 
honoring requests for anonymity by informants unless the in-
formant is needed as a witness.  When John Doe I asked him to 
conceal the identify of both John Does, Frantz said that he 
would so ﬁif at all possible.ﬂ  John Doe I told him about Ep-
pinger™s thefts 
before requesting, and being granted, anonym-
ity. 
O™Donnell testified as to two in
formants who had been iden-
tified to him is the past by Respondent.  He said that in the case 
of the 1991 termination of employ
ee Nyes, there were two sec-
retaries who might have informed on Nyes, and he had asked 
Human Resources Staff Administrator Richard Kulp to name 
the guilty one.  Kulp allegedly told him it was Becky Siebler.  
In subsequent testimony, how
ever, O™Donnell could not ﬁre-
callﬂ whether he had specifically 
requested this information, but 
said that he had been given Siebler™s name by Kulp.  Kulp testi-
fied that he did not tell O™Donnell that Siebler had reported on 
Nyes, and he believed that the 
Respondent™s information about 
Nyes had come from management or from a supply clerk who 

asked management why Nyes 
was ordering certain goods.
4 As for the case of Bob Stone, O™Donnell first said that Re-spondent had given him the name of the informant upon re-
 4 Kulp struck me as a more reli
able witness than O™Donnell, and I 
would credit him on this conflict. I note that when O™Donnell was 
asked at the hearing why he did not re
fer to the Nyes case when, at the 
third step meeting, Zubey stated fl
atly that the Respondent had never 
named informants, O™Donnell was unabl
e to explain his failure to do 
so; he also did not mention the alle
ged precedent in his pretrial affida-
vit.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118quest, but ultimately conceded
 that Respondent had done so 
only by mistake.
5 II. ANALYSIS OF THE 8(a)(5)
 ALLEGATION
 Included within an employer™s 
8(a)(5) bargaining obligation 
is the requirement to furnish po
tentially relevant and useful 
information to a collective-bargaining representative; that re-
quirement encompasses supplying 
information which may be of 
use to the union in the arbitral process.  
NLRB v. Acme Indus-trial Co., 385 U.S. 432 (7th Cir. 1967).  In the latter case, the Supreme Court described the ﬁd
iscovery-type standardﬂ appli-
cable to grievance information requests: that the Board was 
ﬁacting upon the probability that 
the desired information was 
relevant, and that it would be of use to the union in carrying out 

its statutory duties and responsibilities.ﬂ  Id. at 437.
6 In a subsequent case, howev
er, the Supreme Court recog-
nized that even though the requested information may be rele-
vant, an employer™s legitimate interest in preserving the confi-
dentiality of that informati
on must be given respect.  
Detroit Edison Co. v. NLRB
, 440 U.S. 301 (6th Cir. 1979). 
Thereafter, in 
Pennsylvania Power Co
., 301 NLRB 1104 
(1991), the Board synthesized th
e two Supreme Court opinions 
in a case dealing with a request by a union for the names of, 
and information furnished by, 
informants whose accusations 
had led to the drug testing of 
several employees.  The Board 
stated (id. at 1105Œ1106; footnotes omitted): 
 It is clear from the foregoing 
that in dealing with union 
requests for relevant, but asse
rtedly confidential, informa-
tion, the Board is required to balance a union™s need for 
the information against any 
ﬁlegitimate and substantialﬂ 
confidentiality interests established by the employer.  The 
appropriate accommodation n
ecessarily depends on the 
particular circumstances of each case.  The party asserting 
confidentiality has the burden of proof.  Legitimate and 
substantial confidentiality an
d privacy claims will be up-
held, but blanket claims of confidentiality will not.  Fur-
ther, a party refusing to suppl
y information on confidenti-
ality grounds has a duty to seek an accommodation.  Thus, 

when a union is entitled to information concerning which 
an employer can legitimately claim a partial confidential-
ity interest, the employer must bargain toward an accom-
modation between the union™s information needs and the 
employer™s justified interests. 
 In the present case, in its answer to the complaint, Respon-dent asserted what clearly amount
s to a confidentiality defense 
(ﬁThe information [requested] coul
d only result in retaliation, 
coercion and intimidation of individuals who have been willing 
to come forward.ﬂ)  At the hearing, on cross-examination and 
direct examination, Respondent pursued the notion of a confi-dentiality defense (e.g., Tr. 53
, 113).  But curiously, near the 
                                                          
                                                           
5 Further evidence of O™Donnell™s un
reliability appears in his testi-
mony at Tr. 63 that in other cases where the Company had refused to 
name informants, it had advised him that a promise of confidentiality 
had been provided, whereas at Tr. 67, O™Donnell said that there had 
been no ﬁother instances where the Company has not provided [him] 
with information because they promis
ed to make this information con-
fidential.ﬂ 6 The Court cited 4 Moore Federa
l Practice sec. 26.16[1], 1175Œ1176 
(2d ed.):  ﬁSince the matters in dispute between the parties are not as 
well determined at discovery examina
tions as at the trial, courts of 
necessity must follow a more liber
al standard as to relevancy.ﬂ 
end of the hearing, counsel for 
Respondent seemed to agree that 
the confidentiality issue was not grounded upon concern about 
harassment of the informants, should they be identified (which 
would appear to be the only sound 
basis for asserting a claim of 
confidentiality) (Tr. 128Œ129): 
 MS. CARLOZZI:  [I]s it in fact true that Mr. O™Donnell 
did not make any threats toward anybody? 
MR. RAPPOPORT:  Objection.  The posture that threats 
by Mr. O™Donnell is [not] the reason this information 
wasn™t given.  It™s not a defense. 
JUDGE 
RIES:  Objection is sustained. 
BY MS. CARLOZZI
:  Mr. Kulp, at that meeting, or at 
any other time, you did not have any information that there 

was in fact any intimidation, or a threat of intimidation, by 
the Union? 
MR. RAPPOPORT:  Objection. 
MS. CARLOZZI: Your Honor, in cro
ss-examination, I™m entitled to go into this area.  If Respondent wants to sayŠ 
JUDGE 
RIES:  Respondent is saying on the record that it 
is [not] proffering that as a reason for not giving the in-
formation. MR. JOYCE: Your Honor, just so I™m clear. I thoughtŠ 
JUDGE RIES:  That there was any concern about intimi-
dation. 
MR. JOYCE: That™s Respondent™s proffer, and thats 
fine. MS. CARLOZZI: Respondent is sayingŠ 
JUDGE 
RIES:  That™s what I heard from the objection, 
and he just made it.  They are not postulating their defense 

on any claim of intimidation, or fear of intimidation. 
 Although this colloquy began as
 an objection by Respondent 
to questions about actual threaten
ed intimidation of informants 
by the Union, it evolved into
 seeming acquiescence by Respon-
dent in the theory that it was not basing a defense on ﬁconcern 
about intimidationﬂ or ﬁfear of intimidation.ﬂ  On brief, counsel 
for the General Counsel runs with
 this apparent concession (Br. 

15), while at the same time contending that there is, in any 
event, no warrant in the record for a confidentiality defense (Br. 
15Œ17).  Respondent™s brief, on the other hand, argues fear of 
intimidation in total disregard of the quoted exchange. 
I am strongly inclined to beli
eve that counsel for Respondent 
did not consciously intend to agree that he was waiving his 
confidentiality defense based on ﬁfear of intimidation.ﬂ  The 
discussion quoted above began with an inquiry as to whether 
there had been an 
actual threat by President O™Donnell, which 
counsel for Respondent said that 
he was not alleging, and then, 
closely read, took a turn which c
ounsel evidently did not notice.  
I shall therefore assume that Respondent continues to proffer 

fear of intimidation and reprisal as the reason that it sought to 
keep confidential the names of the informants.
7  7 Apparently in anticipation of su
ch a position, counsel for the Gen-
eral Counsel notes on brief that she ﬁwas precluded from cross-
examination of Respondent™s witnesse
s regarding this issue based upon 
the Judge™s assertion that Respondent
 was not postulating their [sic] 
defense on any claim of intimidation or
 fear of intimidation.  Accord-
ingly, absent such evidence, any 
argument by Respondent of harass-
ment or intimidation must now be rejected.  
Fairmount Hotel
, 304 
NLRB 746.ﬂ  But counsel™s initial question was addressed to whether O™Donnell had in fact made any threats against the informants.  I shall 
assume that Kulp not only would have conceded that O™Donnell had 
not done so, but also that no one had 
actually threatened the informants, 
 METROPOLITAN EDISON CO. 119In Pennsylvania Power & Light, 
supra, a case rather similar 
to this one, the Board held that the identities of informants 
whose tips had led to drug testing (and discharge) of several 
employees were relevant.  The so
le basis given for concluding 
that the names of the informants were potentially ﬁrelevantﬂ 
was the existence of a policy pursuant to which employees 
could be tested only if there wa
s a ﬁsuspicionﬂ that he or she 
was under the influence of drugs. The administrative law 
judge™s decision in 
Pennsylvania Power
 wrote that the test 
derived from an ﬁannounced procedureﬂ by the employer based 
on ﬁreason to believe that an employee may be under the influ-
ence of drugs.ﬂ  301 NLRB at 1109.  The Board, however, 
while at first saying that the Respondent ﬁimplemented the 
policyﬂ and that the record was silent as to whether it was uni-
laterally imposed (id. at 1104 fn. 
3), later stated that the Re-
spondent had the burden of establishing ﬁthat it had reasonable 
suspicion, 
as specified in the contract
, for testing the griev-
ants.ﬂ  (Id. at 1107 fn. 16; emphasi
s added.)  I shall assume that 
the Board erred in referring to a contractual provision.  It was 
on the basis of this policy that the Board found the information 
to be relevant (301 NLRB at 1106): 
 Although ﬁsuspicionﬂ is a minimal standard, it is none-
theless one to which the Res
pondent has committed itself, 
and, moreover, one that permits
 a conclusion that the stan-
dard has been violated.  For all the Union knows, the Re-spondent might have acted on 
tips that were based not on 
behavior indicating drug use or
 other specious [sic] moti-
vation.  Information about what led the Respondent to or-
der the employees tested would lend support to union ar-
guments that the Respondent had no ground for its ‚suspi-
cion™ and thus no reason to 
test employees.  Conversely, 
such information might well indicate to the Union that fur-

ther pursuit of the grievances would be fruitless. 
 The General Counsel and the Charging Party find in the pre-
sent case an analogy to the ﬁsuspicionﬂ standard in 
Pennsyl-vania Power.  They ground the analogy on the testimony of 
O™Donnell that in 1986, the Union was told by former Vice 
President Hukill that ﬁbased 
on informants, or anonymous tips 
alone, that the Company would not conduct surveillance™s or 

investigations, and that the info
rmant itself [sic] would have to 
be credible before an investigation or a surveillance would be 
madeﬂ; and that 6Œ8 months la
ter, O™Donnell had been reas-
sured by former Labor Relati
ons Manager Charles Rippon that 
a tip from an informant ﬁwould have to have merit before an 
investigation or surveill
ance would take place.ﬂ 
I was not overly impressed by 
the testimony of O™Donnell, 
but it was not contradicted on this point.  While Hukill has 
since retired and the record does not disclose his whereabouts, 
O™Donnell testified that Rippon is currently employed by GPU 
Nuclear Corp., which operates the Three-Mile Island station.  
Since the record gives no indi
cation of Hukill™s or Rippon™s 
unavailability, I feel constrai
ned to credit O™Donnell™s testi-
mony. 
It is not clear whether Rippon™s
 oral 6-year-old assurance 
that information would have to ha
ve ﬁmeritﬂ in order to trigger 
an investigation established the sort of binding ﬁstandardﬂ that 
the Board found in the term ﬁsuspicionﬂ in 
Pennsylvania Power.  It seems to be a meaningless assurance; if the informa-
                                                                                            
 which is as far as the General Counsel
 could have gone with this line of 
questioning. 
tion must be found to have ﬁmeritﬂ ab inito, there would be no 

need to institute an investigation.  If this assurance is to be ac-
cepted as an enforceable promise, ﬁmeritﬂ would have to be 
understood to mean something like ﬁprobable cause.ﬂ 
However, relevance of the identity of the informants could 
perhaps also be established in another way.  As in 
Pennsylvania 
Power, it would be relevant in an 
arbitration if the Union could 
use it to show that the surv
eillance was based on the union 
activism of Eppinger or was otherwise invidiously selective.  
301 NLRB at 1106.  As we have seen, at the third-step meeting, 
O™Donnell first stated that he needed the names of the infor-
mants in order to ﬁclear the namesﬂ of persons who were being 

falsely accused of informing.  
In later discussion, he specifi-
cally charged the Respondent with ﬁsetting upﬂ Eppinger and 

related that a member of mana
gement had told him that the Respondent ﬁfully intended to 
watch Mr. Eppinger in an at-
tempt to get something on him,ﬂ 
and he immediately thereafter 
said that John Doe I or II ﬁcould be the same person who told 
the management person I spoke to
 to try and get something on 
Ned.ﬂ  It does not seem unreasonable to say that by expressly 
making this connection, O™Donn
ell conveyed to Respondent a 
legitimate basis for wanting the identity of the two John Does.  
In Pennsylvania Power
, the employer did not ask, and the un-
ion did not explain, the basis for the request; it was the Board 
which supplied the rationale for holding the information to be 
potentially relevant.  See also 
Brazos Electric Power
, 241 
NLRB 1016, 1018 (1979).  Furthermore, here, as in 
Pennsyl-vania Power
, the employers showed no interest in the unions™ 
reason for wanting the names of the informants; in both cases, 
the employers were committed to nondisclosure in the name of 
confidentiality. 
While, in 
Pennsylvania Power
, the Board concluded that the 
evidence sought by the union was relevant, it further found, in 
striking the balance required by 
Detroit Edison
, supra, that the 
respondent™s claim of confidentiality carried the day.  The 
reach of the rationale is debatable.  Stress is placed equally on 
safety, the nuclear plant, the character of the activity, and the 
need for unimpeded access to drug tips (301 NLRB at 1107): 
 The connection of confidentiality to the safety of the 
public and other employees and to job performance is 
plain here.  The Respondent
™s workplace includes both 
nuclear and fossil power production plants as well as other inherently dangerous work settings that make the need for 
a drug-free environment both obvious and necessary.  The 
Respondent contends that if it is not able to maintain strict 
confidentiality in its drug program, informants will be de-
terred from coming forward with information regarding 
drug use by other employees
.  The Respondent further 
claims that identifying informants potentially subjects 
them to harassment.  We find 
these arguments persuasive.  
Like the employer in 
Detroit Edison
, supra, the Respon-
dent has demonstrated the stre
ngth of its concerns, and we 
find no national labor policy warranting a remedy that 
would ﬁunnecessarily disserveﬂ the legitimate interest in 
confidentiality here.  
Detroit Edison
, supra, 440 U.S. at 
341.  The heart of the foregoing rationale seems to be that the 
identity of informants may be ke
pt secret when the matter about 
which they are informing poses a threat to safety in the work-
place and/or to the public, and 
a practice of revealing their 
identity to a union would deter 
them from informing and poten- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120tially subject them to harassment.
8  If Pennsylvania Power is really a ﬁnarrow exception,ﬂ as contended by the General 
Counsel and the Charging Party, to the otherwise liberal access-
to-information rule, it would mean that in the present case, the 
Union would be entitled to th
e information sought, since no 
threat to safety in ge
neral was involved here. 
It is worth noting that in a case decided shortly after 
Penn-sylvania Power
, a Board panel (former Member Devaney dis-
senting) adopted the decision of an administrative law judge 
which held that the union was not entitled to the names of per-
sons who had complained about the inattentive driving of a 
forklift driver.  
Boyertown Packaging Corp
., 303 NLRB 441 
(1991).  The administrative law judge made no reference to 
Pennsylvania Power or to safety considerations.  He reached 
back, instead, to 
Anheuser-Busch, Inc., 237 NLRB 982 (1978), 
in which a grieving union sought
 witness statements in the 
possession of the employer.  The Board refused to order the 
release of the statements on the principal ground that efforts 
might be made to ﬁcoerce or intimidate employ
ees and others who have given statements, in an
 effort to make them change 
their testimony or not testify at 
all.ﬂ  It might be supposed that 
the same concern would apply to
 release of the names of wit-
nesses known to the employer, but in 
Anheuser-Busch
 the Board also stated, ﬁAn employer does have a duty to furnish a 

union, upon request, the names of witnesses to an incident for 
which an employee was discipli
ned.ﬂ  237 NLRB at 984 fn. 5.  
It seems essentially impossible 
to distinguish between the dis-
closure of witness statements and witness identities where the 
issue is potential intimidation of those witnesses. 
Nonetheless, the 
Anheuser-Busch
 case, as reaffirmed in 
Boyertown Packaging
, does signify that the identity of wit-
nesses can be revealed to an opposing party prior to a grievance 

hearing, even though the potential to sabotage the process is 
then at its zenith.
9  If this is so, it would seem to follow that the 
names of informants, whose testimony is not directly important 
to the employer™s case, but wh
ose involvement is potentially 
useful to the union™s grievance, should, a fortiori, be made 

available to the union on request.  I.e., if the Board is willing to 
expose the names of the witnesses to an event prior to the hear-ing, despite the possibility of intimidation which could choke 
off their evidence, then there is seemingly little basis for argu-
ing that a union should not have access to names of persons 
whose testimony the employer wi
ll not need, but whose identity 
may prove useful to the union for other purposes.  Thus it 
would appear to me, as long as the second prong of 
Anheuser-Busch is still in effect, that the confidentiality honored by the 
Board in Pennsylvania Power10 must have been due to the par-
                                                          
                                                                                             
8 The latter two consequences, whil
e separately articulated by the 
Board, appear to be sides of the 
same coin: i.e., employees will likely 
not inform because they would thereb
y invite harassment if revealed. 
9 See also Transport of New Jersey
, 233 NLRB 694 (1977); 
Fair-
mont Hotel, 304 NLRB 746 (1991); 
Resorts International Hotel
, 307 
NLRB 1437 (1992); and 
New England Telephone Co
., 309 NLRB 196 
(1992), all of which involved actual 
witnesses to incidents for which 
employees were disciplined. 
10 The Board has said that the empl
oyer has its ﬁown interestﬂ in 
maintaining a pledge of confidentiality, which is ﬁreasonable in light of 
the general potential for retaliation ag
ainst informants in the investiga-
tion of criminal drug use.ﬂ  
Mobil Oil Corp., 303 NLRB 780, 781.  In 
some cases, the Board has stressed the failure of witnesses to request 
anonymity as a reason for dismissing a claim of confidentiality.  
Fair-
mont Hotel, 304 NLRB at fn. 3; 
Resorts International Hotel
, 307 
ticular circumstances found compelling by the Board in that 
caseŒŒserious public and employee
 safety considerations.  It 
could, of course, be argued that
 informants about theft or any 
other conduct adversely affecti
ng the safe, efficient, and eco-
nomical operation of the employi
ng facility should similarly be 
protected from disclosure, lest th
ey be deterred from promoting 
a social good, but, as discussed, I cannot conclude that the 

Board has thus far taken that tack. 
I therefore conclude that the Respondent violated Section 
8(a)(5) and (1) by refusing to provide to the Union the names of 
the persons whose information le
d to the surveillance of Ep-
pinger. CONCLUSIONS OF 
LAW 1. Metropolitan Edison Company is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. Electrical Workers System Council U-9, Local 563, AFLŒ
CIO is a labor organization within
 the meaning of Section 2(5) 
of the Act. 3. By failing and refusing, in and after January 1993, to pro-
vide the Union with the names of the informants against Ned 

Eppinger, Respondent violated S
ection 8(a)(5) and (1) of the 
Act. 
4. The aforesaid unfair labor practice affects commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY Having found that the Respondent violated the Act, the tradi-
tional remedies, including a cea
se-and-desist order and the 
posting of a notice, are in order. 
There seems to be no real dispute that entry of a cease-and-
desist order would be appropriate here.  See 
Westinghouse Electric Corp
., 304 NLRB 703, 708Œ709 (1991).  However, 
Respondent argues that in view of the settlement of Eppinger™s 
grievance, the request for the names of the informants should 
be considered moot.  It cites cases (
Valley Oil Co
., 210 NLRB 
370 (1974); Southwick Group, 306 NLRB 893 (1992)) which 
have held that requested info
rmation may become irrelevant.
11  The standard set forth in Westinghouse is whether there has 
been a showing of continued ﬁd
emonstrated relevanceﬂ of the 
requested information.  304 NLRB at 703 fn. 1.  In 
Postal Ser-vice
, 307 NLRB 429 (1992), the Board clearly placed the bur-
den of proof on the respondent, stating (at fn. 2; emphasis 
added):  In Westinghouse, no exception was taken to the 
judge™s findings that the only possible relevance of the in-
formation was in connection with a proceeding to reopen 
the arbitration, and the arbitrator was completely without 
authority to reopen such record.  In the instant case, no 
such showing has been made by the Respondent and, ac-
cordingly, we agree with th
e judge that an affirmative 
remedy is warranted. 
 The General Counsel and the Charging Party point out that 
the collective-bargaining agreement establishes no time limits 
 NLRB at 1438.  That seems to be 
somewhat at odds with the quoted 
Mobil language.  In the present case, as noted, John Doe I did not ask 
for confidentiality until af
ter telling Frantz about Eppinger.  The part 
this fact should play is unclear. 
11 In 
Valley Oil
, the administrative law judge so held, and the Gen-
eral Counsel filed no exception. 
 METROPOLITAN EDISON CO. 121for filing a grievance, and contend that article II, 2.2 of the 
agreement, which prohibits discrimination because of union activity, could arguably be invoked in a new grievance pro-

ceeding.  While this seems fanciful, I cannot reject it out of 
hand.  It is, I suppose, possible th
at an arbitrator could hold that 
the unlawful refusal of an empl
oyer to furnish a union with 
information relevant to a grieved discharge is a basis for disre-
garding a settlement of the earlie
r grievance.  It might also be 
that an arbitrator could distinguish between a discharge and 

unlawful ﬁdiscrimination,ﬂ and, wh
ile giving full weight to a 
settlement of the former, agree to issue a separate limited deci-
sion as to the latter, perhaps requiring the posting of a notice or 
some similar remedy.  However debatable these possibilities 
might be, I cannot say that a ﬁshowing has been made by the 
Respondentﬂ (a very difficult sta
ndard to meet) that they could 
not be realized.  Accordingly, I shall recommend that Respon-
dent be required to make the names of informants John Doe I 
and II available to the Union.
12  See 
Operating Engineers Local
 513 (Various Employers)
, 308 NLRB 1300 fn. 1 (1992). 
[Recommended Order omitted from publication.] 
                                                           
 12 The Charging Party also argues that, armed with incriminating in-
formation, it could file an 8(a)(3) 
charge on Eppinger™s behalf.  It rec-
ognizes that a 10(b) defense would be raised, but relies on the line of 
cases which tolls the statute of limitations when a respondent has 
ﬁfraudulently conceal[ed] its unlawful conduct.ﬂ  
Pacific Intercom Co
., 
255 NLRB 184 (1981).  The basic notion behind this doctrine has to do 
with the concealment of ﬁconductﬂ; although the Board has not always 
kept this principle clearly in focus, see 
Brown & Sharpe Mfg. Co
., 312 
NLRB 444 (1993), it seems obvious that Sec. 10(b) cannot be circum-
vented by the argument that the 
employer concealed evidence of a 
discriminatory motive.  To so hold 
would nullify Sec. 10(b), at least as 
far as Sec. 8(a)(3) is concerned. 
 